IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-69,347-02


                      EX PARTE LARRY DARNYL DEWS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 241-0108-16-A IN THE 241ST DISTRICT COURT
                             FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of continuous sexual abuse of child under 14 years old and

sentenced to thirty years’ imprisonment. The Applicant did not file a direct appeal. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On November 9, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 23, 2022
Do not publish